Judgment, Supreme Court, Bronx County (Anita Florio, J.), entered on or about November 8, 1989, which found in favor of plaintiff against defendant John Mooney, as receiver, in the amount of $33,800.96, unanimously affirmed, with costs. The appeal from the April 28, 1989 order is deemed to be taken from the aforesaid judgment entered thereon.
Plaintiff’s motion for summary judgment against defendant Mooney was properly granted. Plaintiff submitted undisputed evidence that defendant Mooney was duly appointed receiver of the premises pursuant to order of Supreme Court, Bronx County, dated January 23, 1980, with the power and authority to purchase fuel for heating and hot water. Defendant put forth no evidence to dispute that deliveries of fuel oil in the amounts sought were made by plaintiff to the subject premises. Accordingly, summary judgment was properly granted *484against the defendant, and any claims which the defendant had over and against the managing agent and/or the owner of the premises were properly severed. Concur—Carro, J. P., Ellerin, Ross, Asch and Kassal, JJ.